ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to B. l:20-ll(a) recommending E. NKEM OD-*560INKEMERE of IRVINGTON, who was admitted to the bar of this State in 1993, be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-ll(a), E. NKEM ODINKEMERE is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by respondent, pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this court, for good cause shown, pending further Order of this Court; and it is further
ORDERED that E. NKEM ODINKEMERE be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that E. NKEM ODINKEMERE comply with Rule 1:20-20 dealing with suspended attorneys.